Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	In pg.6, the Applicant argues in regards to the 112 rejection. Should the amendments be entered later on, the removal of this subject matter would overcome the 112 rejection. However, for now the application will not be entered as the rejection has an entire reference based around this limitation, and it would make the 103 rejection confusing and difficult to read without the limitation as it stands were the case to be appealed. Therefore the amendments will not be entered for the time being. 

Claim Rejections - 35 USC § 103
In pg.8-9, the Applicant argues in regards to the independent claims, 

While claims can be rejected as being obvious under Section 103 in view of a plurality of references, single claim elements cannot be parsed into pieces across multiple references. The rules and case law under which claims can be rejected in view of prior art are clear — each complete claim element must be found in a reference, and the Office Action must consider all claim limitations in their entirety as they are recited. See MPEP § 2103(C) (“Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation.”); See also SmithKline Diagnostics, Inc. v. Helena Labs. Corp., 859 F.2d 878, 886-87 (Fed. Cir. 1988) (stating that one attempting to show obviousness cannot “pick and choose among the individual elements of assorted prior art references to recreate the claimed invention”); /n re Gulack, 703 F.2d 1381,
1385 (Fed. Cir. 1983) (“Under Section 103, the board cannot dissect a claim, excise the printed matter from it, and declare the remaining portion of the mutilated claim to be unpatentable. The claim must be read as a whole.”); Jn re Royka, 490 F.2d 981, 984-85 (C.C.P.A. 1974) (“Claims are not to be read in a vacuum and while it is true they are to be given the broadest reasonable interpretation during prosecution, their terms still have to be given the meaning called for by the
specification of which they form a part.”); MPEP § 2143.03.

	In response, the Examiner maintains the rejection as shown in the previous office action. Applicant’s argument appears to be that an individual limitation may not be divided up and rejected by multiple references. First, on its face, this is incorrect. The references here are not being considered in isolation.  The combined references here have been shown to be analogous art, and have been combined with motivation based statements as required by U.S.C. 103. There is no requirement that limitations be kept to any single reference. If a claim stated: “A table created with steel nails.” There is no reason that two references, one showing a table made with iron nails, and a second reference showing that steel nails can be used to fasten wooden objects together, couldn’t be combined to meet that single limitation. No aspects of the claim have been read or interpreted in isolation or in a vacuum. The claim has been met by the combined references as a whole as required under U.S.C. 103. If the Applicant wishes to argue that they have been improperly combined they should do so, but merely arguing that limitations can not be met by multiple references is simply incorrect. Therefore the rejection is maintained as shown in the previous office action. 
	In pg.9 the Applicant further argues in regards to the Independent Claims, 
	Even if this shortened claim feature did accurately represent the subject matter recited in claim 1, Baccigalupo fails to disclose even this shortened claim feature. The cited portion of Baccigalupo merely discloses that songs are characterized by a set of attributes. However, this claim element recites that an attribute profile for a plurality of media objects is defined by latent factor vectors — a feature that is absent in Baccigalupo.

— features that the Office Action admits on page 10 that Baccigalupo fails to disclose. Accordingly, Baccigalupo cannot possibly disclose any feature associated with the recited first media object, including this “identifying” claim element.

	In response, the Examiner maintains the rejection as shown in the previous office action. The Examiner attempts to point out every aspect of the invention which the primary reference meets. Here, the Baccigalupo reference denotes each song having a set of attributes, and the reference is cited for that purpose. (See previous office action, Pg.9). While the Baccigalupo does disclose each song having a set of attributes (i.e. an attribute profile), it does not have the further details met by the Lu reference as stated in the office action. However, even if Baccigalupo did NOT meet these aspects, the Lu reference explicitly does so as well as described in the previous office action. (see Pg.10-11, Lu reference). The Lu reference ALSO discloses having attributes for each song (see Lu, Pg.3, paragraph 0032). So even if Applicant were correct and Baccigalupo not meet these limitations, the rejection clearly discloses the Lu reference fully meeting these limitations. 
	In pg.9, the Applicant further argues in regards to the Independent Claims, 
	
The improper selection of bits and pieces of claim elements for matching to references permeates the Section 103 rejection, thereby negating any assertion that the Office Action has actually presented a prima facie case of obviousness, wherein each and every claim element has been identified at a specific location in a reference. In fact, on page 10, the Office Action admits that Baccigalupo fails to disclose virtually every complete element recited in the independent claims. The only independent claim element that Baccigalupo is asserted as disclosing is “identifying a first playlist containing the first media object.” However, this claim element relies on earlier claim elements that define the selection and characteristics of the first media object

In response, the Examiner maintains the rejection as shown in the previous office action. The Applicant appears again to be arguing that the combination of references is improper. However, as stated above, the references have been shown to be analogous art and a motivation to combine has been given for each reference. The amount of material found in any one reference does not render the combination improper. The Applicant then argues that a single phrase is the only thing met by the Baccigalupo reference, but ignores all the other limitations met by the Baccigalupo reference. As the references are properly combined under U.S.C. 103 as stated above, the rejection is maintained as shown in the previous office action. 
	In pg.10, the Applicant argues in regards to the Lu reference and the Independent claims, 
Applicant respectfully asserts that the cited portion of Lu is completely silent regarding the training of a model to generate latent factor vectors that define an attribute profile for media objects, as those features are recited in the independent claims and disclosed in this application. Instead, the cited portion of Lu merely discusses song attributes as media tags and the selection of a tag that most probably represents the feature of a song. The latent factor vectors recited in this claim element define the attributes of a media object
in terms of user taste. In contrast, the only discussion of vectors in Lu is related to the measurement of the similarity between songs based on the media tags, where each song is represented by a 50-dimensional feature vector. See specification at JJ [0018], [0034], [0076]; Lu at | [0023] — [0026], [0032].

	In response, the Examiner maintains the rejection as shown in the previous office action. Once again, it seems the Applicant has simply failed to read the rejection. The Lu reference explicitly discloses performing learning using a Gaussian Mixture model via training data and the extracted features. (See Lu reference, Pg.2, paragraphs 0023-0026, as stated in the previous office action).  The reference later on makes clear that the features used by the model are stored in vectors (see Lu reference, Pg.3, paragraph 0032, as stated in the previous office action). As can be seen here, the Lu reference explicitly discloses training a model using features of songs stored in vectors. This clearly meets the claimed limitations, and therefore the rejection is maintained as shown in the previous office action. 
	Applicant’s remaining arguments are similar to those given for the Baccigalupo reference, that the combination is improper or that individual references do not meet limitations found by other references. As shown in the previous office action, the entirety of the claim is met by the combined references, and no individual reference is required to meet any limitation other than those it is cited for. Since the references are properly combined under U.S.C. 103 as disclosed above, the rejection is maintained as shown in the previous office action. 

/BEN M RIFKIN/Primary Examiner, Art Unit 2198